Title: To James Madison from DeWitt Clinton (Abstract), 10 April 1805
From: Clinton, DeWitt
To: Madison, James


10 April 1805, New York. “I enclose you a recommendation in favor of Peter Totten for Consul at St Croix. In addition to this I may mention that he is strongly recommended for that office by Counceller Bentzon of that Island in a letter to the Swedish Consul of this City—who informs me that Bentzon is one of the most respectable and influential members of the Govt. of the Danish West Indies.
“I have no personal knowledge of Mr Totten and my only motive in making this communication is to furnish the Govt. with information on a subject which altho’ of no great consequence generally may be of some importance to the commercial interests of this City.”
